UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 6/30/2021
                                                                       :
AYLEEN L. JAMES,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-cv-10565 (LJL)
                  -v-                                                  :
                                                                       :   ORDER OF SERVICE
BOROUGH OF MANHATTAN COMMUNITY                                         :
COLLEGE CITY OF UNIVERSITY OF NEW YORK, et :
al.,                                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff Ayleen L. James filed this pro se action on December 14, 2020. By order dated

January 5, 2021, the court granted Plaintiff’s request to proceed without prepayment of fees, that

is, in forma pauperis (“IFP”).

        At the initial pretrial conference on June 25, 2021, the Court set a deadline of August 20,

2021 for Plaintiff’s opposition to Defendants’ motion to dismiss and a deadline of September 3,

2021 for Defendants to reply. The Court stayed discovery during the pendency of the motion to

dismiss. The Court also stated it would add the City University of New York as a defendant.

        Under Rule 21 of the Federal Rules of Civil Procedure, the Court, on its own motion,

“may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21. This rule “afford[s]

courts discretion to shape litigation in the interests of efficiency and justice.” Anwar v. Fairfield

Greenwich, Ltd., 118 F. Supp. 3d 591, 618-19 (S.D.N.Y. 2015). Because the allegations in the

complaint also concern the City University of New York, see Goldstein v. Borough of Manhattan

Comm. College., 2013 WL 3784146 (S.D.N.Y. July 18, 2013) (“BMCC is a CUNY community
college.”), the Court will exercise its discretion to add City University of New York as a

defendant.

       As Plaintiff has been granted permission to proceed IFP, she is entitled to rely on the

Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP).

       To allow Plaintiff to effect service of the complaint on City University of New York, the

Clerk of Court is instructed to fill out U.S. Marshals Service Process Receipt and Return forms

(“USM-285 forms”) for this defendant. The Clerk of Court is further instructed to issue a

summons for City University of New York, and deliver to the Marshals Service all of the

paperwork necessary for the Marshals Service to effect service of the complaint on those

defendants.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this Order to Plaintiff, together

with an information package.

       The Court also directs the Clerk of Court to add City University of New York as a

defendant in this action and to amend the case caption. Fed. R. Civ. P. 21.

       The Court further directs the Clerk of Court to (1) issue a summons for City University of

New York, (2) complete USM-285 forms with the service addresses for this defendant, and (3)

deliver all documents necessary to effect service on this defendant to the U.S. Marshals Service.

       The Court directs City University of New York to comply with Local Civil Rule 33.2

within 120 days of service of the complaint.



                                                  2
      SO ORDERED.


Dated: June 30, 2021            __________________________________
       New York, New York                  LEWIS J. LIMAN
                                       United States District Judge




                            3
        DEFENDANTS AND SERVICE ADDRESSES


Correctional Officer Donohue, Badge # 303
Orange County Jail
110 Wells Farm Road
Goshen, New York 10924

Correctional Sergeant Colby
Orange County Jail
110 Wells Farm Road
Goshen, New York 10924

The County of Orange
Law Department
255-275 Main Street
Goshen, New York 10924
